Citation Nr: 0126525	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  01-03 410A	)	DATE
	)
	)


THE ISSUE

Whether a December 13, 1989, decision of the Board of 
Veterans' Appeals (Board) denying service connection for a 
psychiatric disorder should be revised or reversed on the 
grounds of clear and unmistakable error.

(The issue of entitlement to an effective date prior to 
September 30, 1994, for the grant of service connection for a 
psychiatric disorder and the assignment of a 100% disability 
evaluation is the subject of a separate decision of the Board 
issued this date.)


REPRESENTATION

Moving party represented by:  Hugh F. "Trey" Daly, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1982 to August 
1985.  

This matter also comes before the Board on the veteran's 
motion for review under 38 U.S.C.A. § 7111 of the Board's 
December 13, 1989, decision denying service connection for a 
psychiatric disorder.  The veteran asserts that the Board 
committed clear and unmistakable error in its previous 
decision in that it did not properly apply the statutory and 
regulatory provisions as they relate to psychoses diagnosed 
within one year from the discharge from service.


FINDING OF FACT

A December 1989 decision of the Board denying service 
connection for a psychiatric disorder was consistent with the 
law and supported by evidence then of record.


CONCLUSION OF LAW

The December 13, 1989, decision of the Board denying service 
connection for a 
psychiatric disorder was not clearly and unmistakably 
erroneous.  38 C.F.R. § 7111 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.105, 20.1403 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that there was clear and unmistakable 
error (CUE) in the Board's December 13, 1989 decision denying 
service connection for a psychiatric disorder.  Specifically, 
the veteran moves to have the decision reversed on the 
grounds that the evidence before the Board in December 1989 
contained a diagnosis of schizophrenia, a compensable 
affective disorder, as opposed to only a personality 
disorder, a non-compensable developmental disorder.  In the 
alternative, the veteran contends that the diagnosis of a 
personality disorder was erroneous and said diagnosis was 
later shown to be in error, with the correct diagnosis being 
a bipolar affective disorder.  The veteran maintains that the 
Board failed to correctly apply the statutory and regulatory 
provisions in existence at the time of the decision and, as a 
result, the outcome would be manifestly changed by a correct 
application of said provisions.

The evidence of record at the time of the December 1989 Board 
decision shows that the veteran had psychiatric complaints 
during service and was treated for anxiety reactions due to a 
borderline personality disorder.  She was noted to have poor 
interpersonal relations and an inability to perform her 
assigned duties.  The veteran was discharged from the service 
in August 1985.

In December 1985, the veteran presented for treatment at a 
private hospital upon the referral of her school counselor, 
who had been treating the veteran in therapy sessions for 
several months.  The therapist reported a diagnosis of 
schizotypal personality disorder vs. incipient 
schizophreniform; the veteran related thoughts of suicide and 
a history of problems in the military with a diagnosis of a 
personality disorder.  The veteran was prescribed medication 
and a diagnostic impression to rule out a bipolar affective 
disorder was rendered by a psychologist.  

In January 1986, the veteran was admitted to the private 
hospital for inpatient treatment.  Following a complete 
intake evaluation, the following diagnostic impressions were 
rendered for Axis I:  bipolar affective disorder, depressed; 
rule out major depression; rule out schizophreniform; rule 
out schizophrenia with acute decompensation in light of 
unclear past psychiatric history in military; and, rule out 
organic affective disorder secondary to substance abuse.  The 
veteran was treated as an inpatient for approximately fifteen 
days and discharged with no Axis I diagnosis, but an Axis II 
diagnosis of borderline personality disorder was rendered at 
that time.  Following discharge from the hospital, the 
veteran was treated for a personality disorder with 
medication and therapy on a regular basis.  It was not until 
an April 1988 hospitalization that the veteran was given an 
Axis I diagnosis of bipolar affective disorder.

Based on the evidence outlined above, the Board determined, 
in its December 1989 decision, that the veteran had a 
borderline personality disorder during service and the year 
following her discharge therefrom; that a chronic acquired 
psychiatric disorder was not incurred in service or within 
the one year presumptive period following discharge.  
Applying the law then in existence, the Board found that a 
constitutional or developmental disorder such as a 
personality disorder could not be compensated under VA 
regulations; that it was not a disease or injury within the 
meaning of the applicable legislation.  See 38 C.F.R. 
§ 3.303(c) (1989).

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. § 
7111(a).  According to the regulations, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See 38 C.F.R. § 20.1403(a).  Generally, clear and 
unmistakable error is present when either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Ibid.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when the decision was 
made.  See 38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
the following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision;  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  See 38 C.F.R. § 20.1403(e).

As noted above, the veteran contends that the denial of 
service connection for a psychiatric disorder was clearly and 
unmistakably erroneous because the post-service medical 
evidence actually showed a diagnosis of a compensable 
disorder and not just a non-compensable developmental 
disorder.  In the alternative, the veteran contends that the 
diagnosis of a personality disorder was incorrect and that 
the correct diagnosis was made in 1988 as a bipolar affective 
disorder.

Although the Board notes that subsequent to its December 1989 
decision medical evidence was submitted by the veteran 
showing that the symptoms displayed in service and within one 
year from her discharge from service were indicative of a 
bipolar disorder, it finds that the evidence before it in 
December 1989 did not contain any such medical opinion and it 
is not absolutely clear that a different result would have 
ensued based on the evidence then of record.  The evidence 
before the Board in December 1989 showed a clear diagnosis of 
a borderline personality disorder in service and for the year 
following discharge from service.  While there were certainly 
questions in the medical evidence regarding a possible 
schizophrenic disorder, the evidence as a whole showed that 
those possible diagnoses were ruled out and the veteran did 
not have an Axis I diagnosis until May 1988, almost three 
years after her discharge from service.  Therefore, the Board 
finds that there does not exist an error in the prior 
decision that compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  The Board 
sympathizes with the veteran as it appears that, but for the 
lack of an appropriate diagnosis at the time of the December 
1989 decision, she would have been granted service connection 
for a psychiatric disorder.   The Board, however, cannot 
substitute the current evidence for that before it in 
December 1989. 

The critical question at this juncture is whether the 
diagnosis at the January 1986 hospital admission of a 
psychosis was ipso facto dispositive.  In other words, the 
core argument seems to be that once a psychotic diagnosis is 
competently rendered within the presumptive period and with 
the appropriate level of manifestation, adjudication should 
cease and the claim granted.  At the time, however, the final 
diagnosis failed to confirm the presence of psychotic 
disease.  At the very least, this did more than put the 
crucial evidence into conflict.  It would have been a 
perfectly defensible reasoning process for the adjudicator to 
have given more weight to the diagnostic judgment made by the 
psychiatric staff after observation and treatment than that 
reached on admission.  This situation differs from 
circumstances where apparently equivalently competent medical 
opinion is in conflict, and there is no justification to opt 
for one expert over the other.  There was a non-frivolous 
basis in the relevant record by which to conclude that the 
appellant did not have a psychotic disorder within a year of 
discharge.  What further specialized evaluation might have 
revealed in December 1989--indeed probably would have 
established--is an element that is outside the scope of a 
section 7111 review. 


ORDER

The motion to revise the December 13, 1989, Board decision is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 


